 


109 HR 3834 IH: To repeal the authority of the President to suspend the prevailing wage requirements of the Davis-Bacon Act during times of national emergency and to reinstate the application of such requirements to Federal contracts in areas affected by Hurricane Katrina.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3834 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To repeal the authority of the President to suspend the prevailing wage requirements of the Davis-Bacon Act during times of national emergency and to reinstate the application of such requirements to Federal contracts in areas affected by Hurricane Katrina. 
 
 
1.No suspension of wage requirements during national emergencySubchapter IV of chapter 31 of title 40, United States Code, is amended by striking section 3147.  
2.Reinstatement of wage requirements for reconstruction contracts related to Hurricane KatrinaNotwithstanding the proclamation by the President dated September 8, 2005, or any other provision of law, the provisions of subchapter IV of chapter 31 of title 40, United States Code (and the provisions of all other related Acts to the extent they depend upon a determination by the Secretary of Labor under section 3142 of such title), shall apply to all contracts to which such provisions would otherwise apply that are entered into on or after the date of enactment of this Act, and that are to be performed in the counties affected by Hurricane Katrina and described in such proclamation.  
 
